IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-60217
                        Conference Calendar



GARY WALDEN,

                                         Petitioner-Appellant,

versus

K. Z. YUSUFF, Warden,

                                         Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 5:02-CV-74-RG
                       --------------------
                         February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gary Walden, federal prisoner # 06455-004, appeals from the

district court’s dismissal of his petition for habeas corpus

relief under 28 U.S.C. § 2241.   The district court construed

Walden’s petition, which challenged the validity of his 1992

cocaine conspiracy convictions, as a motion under 28 U.S.C.

§ 2255 and dismissed the motion for lack of jurisdiction.

     Walden has not challenged in this court the district court’s

reasons for dismissing his complaint.   Accordingly, it is as if

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-60217
                               -2-

Walden had not appealed the judgment.    See Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

Walden’s appeal is without arguable merit and is frivolous.     See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Because

the appeal is frivolous, it is DISMISSED.    See 5TH CIR. R. 42.2.

     APPEAL DISMISSED AS FRIVOLOUS.